COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00300-CR


JONATHAN DAVID TSUCHIYA                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1373156

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jonathan David Tsuchiya attempts to appeal a trial court order

finding him incompetent to stand trial and committing him to a mental-health

facility. See Tex. Code Crim. Proc. Ann. art. 46B.005 (West 2006), art. 46B.073

(West Supp. 2014). On August 27, 2014, we notified Tsuchiya of our concern

that we lack jurisdiction over this appeal because the trial court’s order is not


      1
       See Tex. R. App. P. 47.4.
appealable.    See id. art. 46B.011 (West 2006) (“Neither the state nor the

defendant is entitled to make an interlocutory appeal relating to a determination

or ruling under Article 46B.005.”). We informed him that the appeal would be

dismissed unless he or any party desiring to continue the appeal filed a response

showing grounds to continue the appeal. We received a pro se response from

Tsuchiya, but it does not show grounds for continuing the appeal. Accordingly,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 23, 2014




                                         2